



Exhibit 10.1


PhaseBio Pharmaceuticals, Inc.


Non-Employee Director Compensation Policy
As Amended February 12, 2020


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to PhaseBio Pharmaceuticals, Inc. (the “Company”)
or any of its subsidiaries (each such member, an “Eligible Director”) will
receive the compensation described in this Non-Employee Director Compensation
Policy for his or her Board service. An Eligible Director may decline all or any
portion of his or her compensation by giving notice to the Company prior to the
date cash may be paid or equity awards are to be granted, as the case may be.
This policy originally became effective upon the date of the underwriting
agreement between the Company and the underwriters managing the initial public
offering of the Company’s common stock (the “Common Stock”), pursuant to which
the Common Stock was priced in such initial public offering and may be amended
at any time in the sole discretion of the Board or the Compensation Committee of
the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $40,000
b.
Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $30,000



2.
Annual Committee Chair Service Retainer:

a.    Chairman of the Audit Committee: $15,000
b.    Chairman of the Compensation Committee: $12,000
c.    Chairman of the Nominating and Corporate Governance Committee: $10,000


3.
Annual Committee Member Service Retainer (not applicable to Committee Chairs):

a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $6,000
c.    Member of the Nominating and Corporate Governance Committee: $5,000


Equity Compensation


The equity compensation set forth below will be granted under the Company’s 2018
Equity Incentive Plan (the “Plan”). All stock options granted under this policy
will be nonstatutory stock options, with an exercise price per share equal to
100% of the Fair Market Value (as defined in the Plan) of the underlying Common
Stock on the date of grant, and a term of ten years from the date of grant
(subject to earlier termination in connection with a termination of service as
provided in the Plan, provided that upon a termination of service other than for
death, disability or cause, the post-termination exercise period will be 12
months from the date of termination).







--------------------------------------------------------------------------------





1.    Initial Grant: For each Eligible Director who is first elected or
appointed to the Board, on the date of such Eligible Director’s initial election
or appointment to the Board (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option to purchase 32,000 shares of Common Stock
(the “Initial Grant”). The shares subject to each Initial Grant will vest in
equal monthly installments over a three year period such that the option is
fully vested on the third anniversary of the date of grant, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) through each
such vesting date and will vest in full upon a Change in Control (as defined in
the Plan).


2.    Annual Grant: On the date of each annual stockholder meeting of the
Company, each Eligible Director who continues to serve as a non-employee member
of the Board following such stockholder meeting will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option to purchase 16,000 shares of Common Stock (the “Annual
Grant”). Notwithstanding the foregoing, if an Eligible Director joined the Board
upon or after the date of the last preceding annual stockholder meeting of the
Company, such Eligible Director’s Annual Grant will be pro-rated based on days
served since joining the Board until the annual stockholder meeting of the
Company. For the avoidance of doubt, Eligible Directors who join the Board at an
annual stockholder meeting are not eligible to receive an Annual Grant for such
annual stockholder meeting.


The shares subject to the Annual Grant will vest upon the earlier of the (i) one
year anniversary of the date of grant and (b) the date of Company’s next annual
stockholder meeting, in any case subject to the Eligible Director’s Continuous
Service (as defined in the Plan) through such vesting date and will vest in full
upon a Change in Control (as defined in the Plan).





